Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: References of record, such as Dreifert US 5318333, do not teach the following:

Regarding Claim 1: The two opposing channels in the body of the actuator. Vetter US9725934 teaches only one plausible channel. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Regarding claim 11: The shuttle and latch release as disclosed in claim 11. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Regarding claim 12: The first hinge point is between the second and third hinge points, as well as the remainder of the claim limitations of claim 12. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 1, filed 04/27/2021, with respect to the claims 1-10 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675